Citation Nr: 1725965	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 27 2006, for a 70 percent rating for major depressive disorder (MDD) with polysubstance abuse, to include whether there was clear and unmistakable error (CUE) in the August 2001 rating decision that granted a 50 percent rating for MDD effective in October 1999.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) from November 1, 1999 to November 1, 2000.  

3.  Entitlement to an effective date earlier than August 23, 2008, for the grant of a TDIU rating.  

4.  Entitlement to a rating in excess of 70 percent for MDD with polysubstance abuse.



REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1995 to October 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2007, July 2007, and February 2009 by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The June 2007 rating decision denied the Veteran's claim for an earlier effective date for the 70 percent rating assigned for her service-connected MDD with polysubstance abuse, and denied a TDIU rating from November 1, 1999 to November 1, 2000.  The July 2007 rating decision readjudicated the claim for an earlier effective date for the 70 percent rating assigned for MDD with polysubstance abuse.  The February 2009 rating decision denied a rating in excess of 70 percent for MDD with polysubstance abuse, and granted a TDIU rating, effective August 23, 2008.  The Veteran subsequently relocated, and currently the Atlanta, Georgia RO has jurisdiction of the claims, although it appears from recent, undeliverable correspondence to the Veteran that she may have relocated again (possibly to California, based on mail sent to her in San Diego and records of medical treatment at the San Diego VA Medical Center that reference her transference of care there in January 2015).  

In May 2008, a hearing was held before a Decision Review Officer (DRO) at the RO to address the claims for an earlier effective date for the 70 percent rating assigned for MDD with polysubstance abuse and for a TDIU rating from November 1, 1999 to November 1, 2000.  In September 2009 a Travel Board hearing was held before the undersigned regarding those same issues.  Transcripts of both hearings are associated with the Veteran's claims file.  Regarding the other two claims (an increased rating for the service-connected MDD with polysubstance abuse and an earlier effective date for an award of TDIU), the Veteran has not been afforded a DRO hearing or a hearing before the Board in the matters.  In her July 2009 VA Form 9 (substantive appeal) perfecting the appeal in these two matters, she indicated that she did not want a hearing on the matters.  Further, at the September 2009 Travel Board hearing, her representative confirmed on the record that the only issues to be addressed at the hearing were the claims for an earlier effective date for the grant of a 70 percent rating for MDD with polysubstance abuse and entitlement to a TDIU rating from November 1, 1999 to November 1, 2000.

It is noted that the Veteran had perfected an appeal of a denial of service connection for a low back disability (see December 2008 VA Form 9, substantive appeal), but in a statement received in February 2009, her representative indicated that she was withdrawing her appeal in this matter.  Thus, it is not before the Board.

In June 2012 and October 2016, the Board remanded the case to the RO for additional evidentiary and due process development.  As was previously noted by the Board, just before it received the case, the Atlanta RO sent the Veteran a letter in April 2013, informing her that she was scheduled for a videoconference hearing before a Veterans Law Judge in May 2013.  Shortly thereafter, this notice letter was returned to the RO as undeliverable due to insufficient address.  However, it is not clear from the record why the RO scheduled the Veteran for the hearing, particularly as she has already appeared at a Board hearing concerning the matters on appeal; it can only be surmised that the letter was issued in error.  
The Board continues to note, as was more fully explained in the prior remands, that it is re-characterizing the issue pertaining to an earlier effective date for a 70 percent rating for MDD with polysubstance abuse to incorporate the inextricably intertwined issue of whether there was CUE in the August 2001 RO rating decision that granted a 50 percent rating for MDD effective in October 1999.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2016, the Board remanded this case to the AOJ in part for a review of certain records sent from the Social Security Administration (received by the Atlanta RO in January 2013, following issuance of a December 2012 SSOC).  The case was also remanded for an explanation of the effective date assigned for the increased (70 percent) rating for MDD with polysubstance abuse, as it was unclear whether the currently assigned effective date of October 27, 2006 was the date of receipt of an original claim, or the date of receipt of a claim for an increased rating [such a distinction has implications].  It was noted that an explanation of the effective date must include consideration of the inextricably intertwined matter of whether there was CUE in the August 2001 rating decision that assigned a 50 percent rating for the MDD.  The remand also directed that updated psychiatric treatment records be associated with the claims file and a determination made as to whether a VA examination was warranted.  

After certain development was completed, the case was returned to the Board.  However, in reviewing such development, the Board finds that it is incomplete and/or inadequate and that the case must consequently be remanded again for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law if it fails to ensure compliance).  The Board also finds that a VA examination to assess the current nature and severity of the Veteran's service-connected MDD is in order.  

After the Board remanded the case to the AOJ in October 2016, additional VA treatment records were added to the file and a SSOC was issued in November 2016.  The SSOC contains errors and inaccuracies.  For example, it addressed the matter of the SSA evidence, by stating that it was previously considered in a February 2009 rating decision.  While many SSA records were indeed considered in the 2009 adjudication, the RO did not consider the particular SSA records received by the Atlanta RO in January 2013, which pertain to the Veteran's statement of earnings.  Moreover, the SSOC did not provide the requested explanation to clarify the basis (and legal criteria relied upon) for the assignment of October 27, 2006 as the effective date for the 70 percent rating for MDD with polysubstance abuse.  Additionally, the matter of CUE in the August 2001 rating decision was mentioned but not otherwise accompanied by reasons and bases for the determination that there was no CUE (other than a simple restatement that the evidence showed that the Veteran's impairment warranted a 50 percent rating).  It is also observed that in considering the issue of a TDIU from November 1, 1999 to November 1, 2000, the SSOC indicated that the Veteran's only service-connected disabilities were hypertension and allergic rhinitis, when it is also evident from the record that service connection for MDD (rated 50 percent)was established at that time.  

The Veteran was last examined to assess the severity of her MDD with polysubstance abuse in November 2008.  Generally, the mere passage of time, without evidence of worsening, is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Here, however, a review of the record of psychiatric treatment since 2008 suggests that the Veteran's mental disorder has not remained static, there has at least been a change in diagnosis.  A VA intake summary in August 2015 notes that the Veteran was working with her current healthcare provider to clarify her diagnosis and that it was likely that a bipolar mood disorder would be ruled out.  In view of this, the Board deems a VA examination in order.  Such an examination should be conducted with specific consideration for and application of the old criteria under DSM-IV.  Notably, effective August 4, 2014, VA implemented use of DSM-5, and the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The instant increased rating claim was originally certified to the Board prior to August 4, 2014.  Therefore, DSM-5 does not apply.  

Prior to arranging for an examination, the AOJ should ensure that complete updated VA treatment records are associated with the claims file.  The most recent records are dated in November 2015.  There may be additional treatment records in Albuquerque, as outpatient records dated in August 2015 note the Veteran moved to Albuquerque in 2014 before she enrolled in care in San Diego in January 2015.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for association with the claims file all records of VA mental health treatment of the Veteran from November 2015 to the present, as well as any 2014 VA records from Albuquerque, New Mexico.  

2.  Thereafter, the AOJ should arrange for a psychiatric examination of the Veteran to ascertain the nature and current severity of her service-connected major depressive disorder with polysubstance abuse.  Her entire record must be reviewed by the examiner.  

Specifically, the examiner is asked to consider and apply the old criteria of DSM-IV, rather than the current criteria of DSM-5 (which, as noted above, does not apply in this case).  

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, commenting in particular upon their frequency and severity, and distinguishing any due solely to co-existing  nonservice-connected psychiatric disability from those attributable to the service-connected major depressive disorder with polysubstance abuse.  

A complete rationale for all opinions must be provided.

3.  After completion of the foregoing, the AOJ should review the record and readjudicate the claims, to include consideration of the SSA records (i.e., earnings record information, dated in November 2012) that were received by the Atlanta RO in January 2013.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC, which specifically:

 (a) includes an explanation clarifying the basis, and the legal criteria relied upon, for the assignment of October 27, 2006 as the effective date for the 70 percent rating for major depressive disorder with polysubstance abuse, and 

(b) addresses the matter (with an explanation of rationale) of whether there was CUE in the August 2001 rating decision that granted a 50 percent, and no higher, rating for the major depressive disorder.  

The AOJ should then afford the Veteran and her representative opportunity to respond and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

